Case 1:18-cv-25106-KMW Document 57 Entered on FLSD Docket 04/04/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-cv-25106-WILLIAMS/MCALILEY

  UNITED AMERICAN CORP.,

                 Plaintiff,

  v.

  BITMAIN, INC., et al,

             Defendants.
  ___________________________________/

       ORDER GRANTING MOTION FOR ENLARGEMENT OF TIME TO SERVE
         DEFENDANT JASON COX AND SETTING STATUS CONFERENCE

          Plaintiff United American Corp. (“UAC”) has moved the Court for an enlargement

  of time to serve Defendant Jason Cox and provided a status report as to certain foreign

  defendants who Plaintiff has not yet served. (ECF No. 47). Defendants Shammah

  Chancellor, Bitmain Inc., Payward Ventures, Inc., and Jesse Powell have filed an

  Opposition. (ECF No. 48). The Honorable Kathleen M. Williams referred this matter to

  me. (ECF No. 46).

          The Court stated in its January 18, 2019 Order that “[a]ny defendant not served

  within the time frame provided under Rule 4(m) of the Federal Rules of Civil Procedure .

  . . will be dismissed from this case without prejudice.” (ECF No. 37). Rule 4(m) addresses

  the time limit for a defendant to be served and states the following:

           If a defendant is not served within 90 days after the complaint is filed, the
          court—on motion or on its own after notice to the plaintiff—must dismiss
          the action without prejudice against that defendant or order that service be
          made within a specified time. But if the plaintiff shows good cause for the

                                                1
Case 1:18-cv-25106-KMW Document 57 Entered on FLSD Docket 04/04/2019 Page 2 of 3



             failure, the court must extend the time for service for an appropriate period.
             This subdivision (m) does not apply to service in a foreign country
             under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule
             71.1(d)(3)(A).

  As noted by UAC in its Motion, neither the Court’s January 18, 2019 Order nor Rule 4(m)

  itself provide a deadline for service of the foreign defendants in this action. (ECF No. 47

  at ¶ 7).

             Plaintiff filed the Complaint on December 6, 2018. (ECF No. 1). Pursuant to Rule

  4(m), Plaintiff was presumptively required to serve all domestic defendants on or before

  March 6, 2019. As of March 6, 2019, the only domestic defendant who Plaintiff had not

  served was Jason Cox.

             Plaintiff timely filed its Motion for Enlargement of Time to Serve Defendant Jason

  Cox on March 6, 2019, in which it argues that good cause exists for an extension of time

  to serve Mr. Cox. (ECF No. 47). If a plaintiff demonstrates good cause for its failure to

  comply with Rule 4(m)’s deadline for service, the court must extend the time for

  service. Fed. R. Civ. P. 4(m). In fact, even in the absence of good cause, a district court

  may exercise its discretion to extend the time for service of process. Horenkamp v. Van

  Winkle and Co., 402 F.3d 1129,1132-33 (11th Cir. 2005) (“Rule 4(m) grants discretion to

  the district court to extend the time for service of process even in the absence of a showing

  of good cause”).

             As of the filing of Plaintiff’s Motion, it had made six unsuccessful attempts to serve

  Mr. Cox, which Plaintiff documented in a Declaration of Reasonable Diligence that it filed

  with its Motion. (ECF No. 47-1). Later, on March 26, 2019, Plaintiff filed an Affidavit of

  Service that documents that Plaintiff served Jason Cox on March 20, 2019. (ECF No. 55).

                                                   2
Case 1:18-cv-25106-KMW Document 57 Entered on FLSD Docket 04/04/2019 Page 3 of 3



  Notably, Plaintiff was able to serve Mr. Cox at the same address at which the Plaintiff had

  made six, prior unsuccessful attempts at service. On this record, the Court finds that an

  enlargement of time to effect service on Mr. Cox is warranted.

           Accordingly, Plaintiff’s Motion for Enlargement of Time to Serve Defendant Jason

  Cox, (ECF No. 47), is GRANTED, nunc pro tunc. Plaintiff’s service of Mr. Cox on March

  20, 2019 is deemed timely.

           As regards the unserved foreign defendants, the Court agrees that Plaintiffs should

  be permitted an additional period of time to effect service, however, it cannot be without

  limit. Therefore, the Court hereby SCHEDULES a telephonic status conference on April

  8, 2019, at 3:00 p.m. Counsel should use the following dial-in information: Telephone

  number: 1-888-684-8852, Access code: 9675400 and Security code: 5890. At the status

  conference, Plaintiff shall inform the Court about its efforts at service to date, and the steps

  it expects to take to attempt service, and the Court will solicit counsel’s views regarding a

  reasonable deadline for Plaintiff to serve the foreign defendants.

           DONE AND ORDERED in chambers at Miami, Florida this 4th day of April,
   2019.
                                              _____________________________
                                              CHRIS M. MCALILEY
                                              UNITED STATES MAGISTRATE JUDGE
  Copies furnished to:
  Honorable Kathleen M. Williams
  Counsel of Record




                                                 3
